Case 2:19-cv-04034-JMY Document 1-1 Filed 09/04/19 Page 1 of 12

EXHIBIT “A”
 
Case 2:19-cv-04034-JMY Document 1-1 Filed 09/04/19 Page 3 of 12

EXHIBIT “B”
Case 2:19-cv-04034-JMY Document1-1 Filed 09/04/19 Page 4 of 12

ed Create Ad

 

Meet Your Girlfriend
apps .facebook.com

 

View Single Ladies

Click Here to Browse Singles Near You!
ourtime.com
Case 2:19-cv-04034-JMY Document1-1 Filed 09/04/19 Page 5 of 12

EXHIBIT “C”
, + 11,543 views

2 Wei =a) (ae NET 8)

MOST VIRAL IMAGES
Next Post >
<7)

7

@ Throwing coffee powder
to a friend

a
| al

There's a last time for
hy each of us burned a CD f 7
é but we didn't know il wag aaa

a
pee WetsiOkr-me eae ead el Ian T are!
7

“4

Love Imgur? Join our team!

 
Case 2:19-cv-04034-JMY Document1-1 Filed 09/04/19 Page 7 of 12

EXHIBIT “D”
Parsasad SIYBI II'y “DUT “Uppay ETOZ @
Ad0d POW | juawealgyuasy
Adijog Aaeaud | Adog juaquo

SHIN Hppay
wna ppay djeH SSaid
SUIOD JIPpay dog s1da1E)
ddy uppey ayy asijaapy ynoqy

ajQeyxIny [NS ING 4apio

 

JUB]UOD )
aug SisQ Way

08 46°89

4) (JO) [4] CAPS xx & NOA jo do} UO BuljyIs Sem | JI 383 P|NOM NOA main aUL

SSI} UNWWOD 43Y}0 9 UI! SUDISSNISIP Mal,

AVI e Lee lorew ete -lt PMN o pT ey totele eT Tol]

‘uondas Alep ay) Ul uayjaaWolppO +
OSE SIBAAT - JuIOd T UNSTYByMeEP >

€ SJUSULUOD je Mal, ‘PRaIY) lUaWWOD ajBUIS “ 1$3@ Agios

}SE9 q JOUURD Sa}OA PUe palsod ag JOUUED SJUaWIUOD MAN
paniyouve s} peasy) SIL

wodey mi apIH @ anes BL aieys @ syuewuoje gy

®
a

sulzewy

jsqo/i ©

 
Case 2:19-cv-04034-JMY Document1-1 Filed 09/04/19 Page 9 of 12

EXHIBIT “E”
jysy Aw pee 0} 10 of i
7
7]

_-
—_
al
Pe

Dy < a> [mer ewmelilel lees) (e) e

¥ aj0\s Ajneag

PTE tom YT Cot iho Mas L(+) HC) eS TTL LT Sey te Te AHdI9 C]
|

 
Case 2:19-cv-04034-JMY Document 1-1 Filed 09/04/19 Page 11 of 12

EXHIBIT “F”
Case 2:19-cv-04034-JMY Document 1-1 Filed 09/04/19 Page 12 of 12

MULTI.XNXX.COM MILF gallery 44/46

Photos uploaded to : xnxx.com / forum by endzeitH - NylonLuver - DebbyLynn - Ginger Snap - easytiger511111
Forum thread : MILF gallery 44/46

 
